United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       June 14, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-41234
                             Summary Calendar


                       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                  versus

                              GABRIEL PENA,
                                                     Defendant-Appellant.



            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 6:03-CR-62-ALL


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Gabriel Pena was indicted for possession with intent to

distribute 1.6 kilograms of cocaine.         The indictment arose out of

a traffic stop occurring on April 30, 2003.        Pena filed a motion to

suppress all evidence obtained pursuant to the stop based on

several arguments including that his consent to the search of

vehicle was not voluntary. Following a hearing, the district court

denied the motion to suppress.       Pena entered a conditional guilty

plea to the indictment for possession with intent to distribute




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
cocaine, reserving his right to appeal the district court’s denial

of motion to suppress.

            Pena argues that the district court erred in denying his

motion to suppress because his consent to search the vehicle was

not voluntary.      When a district court makes a finding of consent

based on oral testimony presented at a suppression hearing, “the

clearly erroneous standard is particularly strong since the judge

had the opportunity to observe the demeanor of the witnesses.”

United States v. Mendoza-Gonzalez, 318 F.3d 663, 666 (5th Cir.

2003) (internal quotation and citations omitted).          To determine

whether consent was voluntary, the court considers the following

factors: (1) the voluntariness of the custodial status; (2) the

presence of coercive police procedures; (3) the extent and level of

cooperation with the police; (4) the awareness of the right to

refuse   consent;    (5)   the   education   and   intelligence   of   the

defendant; and (6) the belief that no incriminating evidence will

be found.    United States v. Solis, 299 F.3d 420, 435-36 (5th Cir.

2002).   The record shows that Pena was not taken into custody at

any point, he was not coerced, and he cooperated freely with all

aspects of the traffic stop.      Pena has not shown that the district

court clearly erred in finding that his consent to the search of

the vehicle was voluntary.

            AFFIRMED.




                                     2